Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 1 of 7 FILED




                                                            11:39 am, 1/13/21
                                                       U.S. Magistrate Judge
Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 2 of 7
Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 3 of 7
Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 4 of 7
Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 5 of 7
Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 6 of 7
Case 1:20-cv-00080-JMC Document 137 Filed 01/13/21 Page 7 of 7
